DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 34, lines 5-6
	“the same meaning”  should be changed to: -- a same meaning --
2.	 In Claim 35, lines 7-8
	“the same meaning”  should be changed to: -- a same meaning --
3.	 In Claim 43, lines  5-6
	“the same meaning”  should be changed to: -- a same meaning --
4.	 In Claim 44, line 7
	“the same meaning”  should be changed to: -- a same meaning --

Response to Amendment
 	This office action is responsive to the applicant’s remarks received July 22, 2021.  Claims 30, 31, 33-40 & 42-50 have been fully considered and are persuasive. Claims 1-29, 32 & 41 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 30, 31, 33-40 & 42-50. In view of “Applicant Arguments/Remarks Made in an Amendment” filed July 22, 2021. Claims 30, 31, 33-40 & 42-50 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 30, 31, 33-40 & 42-50 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 30, 31, 33-40 & 42-50 uniquely identify the distinct features a method and terminal for implementing speech control.

The cited reference (Meany) teaches wherein a system is configured to execute audio-initiated commands. The system detects audio and determines if a first sound is included in the audio. The system then processes further incoming audio to detect a second sound. If the second sound is not detected within a time threshold, the system executes a command. The command may include delivering a message, outputting audio corresponding to synthesized speech, or some other executable command.
The cited reference (Koishida) teaches wherein intelligent assistant systems, methods and computing devices are disclosed for identifying a speaker change. A method comprises receiving audio input comprising a speech fragment. A first voice model is trained with a first sub-fragment from the speech fragment. A second voice model is trained with a second sub-fragment from the speech fragment. The first sub-fragment is analyzed with the second voice model to yield a first confidence value. The second sub-fragment is analyzed with the first voice model to yield a second confidence value. Based at least on the first and second confidence values, the method determines if a speaker of the first sub-fragment is the speaker of the second sub-fragment.
The cited reference (Meany and Koishida) fails to disclose a second terminal; and a first terminal communicatively coupled to the second terminal and configured to: record a correspondence between a standard keyword and a non-standard keyword; send, to the second terminal, a first control command corresponding to the standard keyword when the first terminal receives a first speech input, wherein the first speech input comprises the standard keyword; and when the first terminal receives a second speech input that comprises the non-standard keyword: parse the second speech input to recognize the non-standard keyword; search the correspondence 
As a result and for these reasons, Examiner indicates Claims 30, 31, 33-40 & 42-50 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677